DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 8 and 11 are currently under examination. Claims 14, 16, 19-20, 27, 30, 36-38, 41-43, 45, 47-48, 52-53, 56-57, 61-62, 65-73 are withdrawn from consideration. Claims 3-7, 9-10, 12-13, 15, 17-18, 21-26, 28-29, 31-35, 39-40, 44, 46, 49-51, 54-55, 58-60 and 63-64 have been cancelled. Claims 1 and 8 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Previous Grounds of Rejection
The Improper Markush Group Rejection stands.

Previous Grounds of Rejections
Improper Markush Grouping Rejection
Claims 1-2, 8 and 11 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing PRa-b or NRa, b. There is no any single structural similarity. The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018).
Regarding claims 1-2, 8 and 11, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s 5 and S2 orbitals in valence shell. 
On other hand, manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/06/2022, with respect to claims 1-2, 8 and 11, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding Improper Markush Group Rejection, applicants argue Formulas I, IA, IB, and IC share a single structural similarity and a common use as referred to in the MPEP. For example, all the compounds of all Formulas I, IA, IB, and IC are for a common use, e.g., for homogeneous catalysis. 
Further, Formulas I and IA are considered acid -base isomers; similarly, Formulas TB and IC are considered acid - base isomers. 
The Exemplified compounds for Formulas I, IA, IB, and IC are described at paragraph [0078] of the application as originally filed. In view of these examples and 
The test for a proper Markush grouping is not based on how each ligand behaves in a complex. As long as the Markush groups share a single structural similarity and a common use, the Markush grouping is proper (Remarks, pages 20-22).
The office respectfully disagrees. As set forth in the previous office action dated on 10/07/2021, the instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing PRa-b or NRa, b. There is no any single structural similarity. The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn.
For example, they have no any structure similarity and even do not have the same CPC symbols. A phosphine-P-atom metal complex is classified in class B01J 31/2428, a pyridine containing metal complex is classified in class B01J 31/181. 
The species of the claimed invention do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
As such, the rejection of claim 1 as set forth in the office action mailed on 10/07/2021 is proper and stands.


Regarding claims 1-2, 8 and 11 rejected under 35 U.S.C. 103(a), applicants argue that in view of prior art, the presently claimed invention clearly provides unobvious and unexpected results and the present claims are not obvious over Vogt. 
A person of ordinary skill in the art would recognize that the differences between the Re complex and the Mn complex are significant. Both Johnson and Sortais appear to teach away from replacement of the Re complex with the corresponding Mn catalyst with a reasonable expectation of success. Indeed, a person of ordinary skill, with the knowledge in the art, such as Johnson and Sortais, would know that there cannot be a simple replacement of one metal in a complex (e.g., the Re complex) with another metal (e.g., Mn) with a reasonable expectation of success.
The Examiner indicates that “manganese is one of the most abundant transition metals on earth” and “rhenium is one of the rarest elements in the Earth's crust.” 
Thus, such observation is another proof why the Re complex was used as a catalyst in Vogt while the Mn complex was unknown prior to the invention of the present application.
The skilled artisan, with the knowledge in the art, did not expect that the claimed Mn complex would be reactive or even more significantly reactive than the Re catalyst in Vogt.

Indeed, nowhere does Vogt teach or suggest that the claimed complex having Mn as the metal would be much more reactive, which is surprising to the skilled artisan with the knowledge in the art, e.g., Johnson and Sortais. There is no reason for the skilled artisan to have been motivated to use a Mn complex for the Michael addition reaction with a reasonable expectation of success (Remarks, pages 22-25).
The office respectfully disagrees. As set forth in the previous office action dated on 10/07/2021, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
It is further supported by Li et al (Organometallics, 37, 1271-1279, submitted by applicants in IDS filed on 01/06/2022). After the first example of Re complex was made, Li et al. are interested in Group 7 catalysts and have prepared a series of new Re and Mn complexes bearing the same the ligand for comparison of these complexes catalytic activities (Li et al., lines 3-27 left column and Scheme 2 on page 1272). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 and have reasonable expectation of success.
In addition, manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 

As such, the rejection of claim 1 as set forth in the office action mailed on 10/07/2021 is proper and stands.
The rejection for the remaining claims, 2, 8 and 11, were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738